UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 1, 2013 WESTPOINT ENERGY, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 333-175313 27-4251960 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 871 Coronado Center Drive, Suite 200 Henderson, Nevada (Address of Principal Executive Offices) (Zip Code) (702) 940-2333 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 – Other Events Item 8.01 Other Events. On February 1, 2013, Westpoint Energy, Inc., a Nevada corporation (the “Company”) closed a Promissory Note (the “Note”) for $40,000.The Note bears interest at 3% per year and is due on February 1, 2014.The Note may be repaid in its entirety including the outstanding interest earlier than the due date without penalty.The Note is unsecured. For all the terms and provisions of the Note, reference is hereby made to such document annexed hereto as Exhibits 10.1.All statements made herein concerning the foregoing are qualified in their entirety by reference to said exhibit. Item 9.01 Financial Statements and Exhibits (c) Exhibits: Exhibit No.Description Promissory Note 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Westpoint Energy, Inc. (Registrant) By: /s/ Jarnail Dhaddey Name: Jarnail Dhaddey Title: President and CEO Date:February 7, 2013 3
